Citation Nr: 1523633	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991 and from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) rating decision of February 2010, which denied an evaluation in excess of 30 percent for service-connected PTSD.  Subsequently, the evaluation was increased to 50 percent in a June 2010 rating decision, effective December 4, 2009, the date of the Veteran's claim for an increased evaluation.  The Veteran's claim for a TDIU is considered part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The case was remanded in May 2014 to schedule the Veteran for a hearing before the Board.  He testified at a videoconference hearing in April 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA compensation examination for his PTSD in October 2011.  During the April 2015 hearing testimony, he indicated a worsening of his PTSD since his last examination.  (See April 2015 Hearing Transcript, p. 8).   Therefore, the Board finds that a contemporaneous examination(s) should be conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Further, the AOJ should obtain the Veteran's updated VA treatment records and VA Vocational Rehabilitation folder.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since December 2012.

2.  Make arrangements to obtain the Veteran's VA Vocational Rehabilitation folder and/or records.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his PTSD.   All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.   If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed. 

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  A complete rationale for all opinions should be provided.

5.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




